EXHIBIT 99.1 T 604.682.3701 Suite 900, 570 Granville Street ir@levon.com F 604.682.3600 Vancouver, BC V6C 3P1 www.levon.com September 24, 2012 VIA SEDAR British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Prince Edward Island Securities Commission Securities Commission of Newfoundland & Labrador The Toronto Stock Exchange Dear Sirs/Mesdames: Re: Levon Resources Ltd. (the “Company”) Report of Voting Results pursuant to Section 11.3 of National Instrumental 51-102Continuous Disclosure Obligations (“NI 51-102”) In accordance with Section 11.3 of NI 51-102, this report briefly describes the matters voted upon and the outcome of the votes at the Annual General and Special Meeting of Shareholders of the Company held on September 21, 2012: 1. Setting the Number of Directors at Seven According to proxies received and a vote conducted by a show of hands, the resolution regarding the setting of the number of Directors at seven was passed. 2. Election of Directors According to proxies received and a vote conducted by a show of hands, the following directors were elected to the board of directors of the Company: Ron Barbaro Victor Chevillon William C. Glasier Gary Robertson Ron Tremblay Carlos Fernandez Robert Roberts 1 3. Appointment and Remuneration of Auditor According to proxies received and a vote conducted by a show of hands, the resolution regarding the appointment and remuneration of Smythe Ratcliffe LLP as the Company’s auditors was passed. 4. Amendment of Stock Option Plan According to proxies received and a vote conducted by a show of hands, the resolution regarding the amendment of the Company’s Stock Option Plan was passed. 5. Re-Pricing of Certain Options Granted Under the Company’s Stock Option Plan* According to proxies received and votes cast by ballot, the resolution regarding the re-pricing of certain stock options granted under the Company’s Stock Option Plan was passed by a majority of disinterested shareholders. Votes For Votes Against % of Votes For %of Votes Against % % *As required by the rules of the Toronto Stock Exchange, this resolution was passed by a disinterested shareholder vote. Yours truly, LEVON RESOURCES LTD. “Dorothy Chin” Dorothy Chin Corporate Secretary 2
